Supreme Court

                                                        No. 2021-107-Appeal.
                                                        (WC 16-43)

         Elizabeth Burdick            :

                  v.                  :

      Town of Westerly et al.         :


                                  ORDER

      This case came before the Supreme Court for oral argument on April 6,

2022, pursuant to an order directing the parties to appear and show cause why the

issues raised in this appeal should not be summarily decided.      The plaintiff,

Elizabeth Burdick, appeals from January 28, 2021 and January 29, 2021 final

judgments entered by the Washington County Superior Court in favor of the

defendants, the Town of Westerly (the Town), Christopher Duhamel, and Attorney

Daniel Kinder.1    The entry of final judgments followed orders granting the

defendants’ motions for summary judgment.

      Having reviewed the papers filed with this Court and after hearing the

arguments of counsel, we are of the opinion that cause has been shown.

Accordingly, this case is assigned to the regular calendar for full briefing and

1
       Although there were additional defendants in the Superior Court, the
plaintiff appeals only with respect to defendants Town of Westerly, Christopher
Duhamel, and Attorney Daniel Kinder. Accordingly, these are the only defendants
with whom this Court is concerned in the instant appeal.

                                      -1-
argument. Briefing shall be in accordance with Article I, Rule 16 of the Supreme

Court Rules of Appellate Procedure. The plaintiff shall file its opening brief, not

to exceed 15,000 words, within forty (40) days of this order. The defendants shall

have forty (40) days to file a responsive brief, not exceeding 15,000 words. The

plaintiff may then file a reply brief within twenty (20) days after the filing of a

brief by the defendants, not exceeding 7,500 words. It is so ordered.



      Entered as an Order of this Court this 23rd day of June, 2022.



                                             By Order,

                                                   /s/ Debra A. Saunders
                                                        Clerk




                                       -2-
                                              STATE OF RHODE ISLAND
                                       SUPREME COURT – CLERK’S OFFICE
                                             Licht Judicial Complex
                                               250 Benefit Street
                                             Providence, RI 02903

                                 ORDER COVER SHEET


Title of Case                       Elizabeth Burdick v. Town of Westerly et al.

                                    No. 2021-107-Appeal.
Case Number
                                    (WC 16-43)

Date Order Filed                    June 23, 2022

                                    Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                    Long, JJ.

Source of Appeal                    Washington County Superior Court


Judicial Officer from Lower Court   Associate Justice Sarah Taft-Carter

                                    For Plaintiff:

                                    Gregory Massad, Esq.
Attorney(s) on Appeal               For Defendants:

                                    Matthew T. Oliverio, Esq.
                                    Clark W. Yudysky, Esq.




SU-CMS-02B (revised June 2020)